EXHIBIT 10.1


AMENDMENT NUMBER THREE AND CONSENT

        This AMENDMENT NUMBER THREE AND CONSENT (this "Amendment") is entered
into as of July 11, 2005, by the lenders identified on the signature pages
hereof (the "Lenders"), WELLS FARGO FOOTHILL, INC., a California corporation, as
the arranger and administrative agent for the Lenders (in such capacity,
together with its successors and assigns, if any, in such capacity, "Agent"; and
together with the Lenders, the "Lender Group"), EVERGREEN INTERNATIONAL
AVIATION, INC., an Oregon corporation ("Parent"), and each of Parent’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries are
referred to hereinafter each individually as a "Borrower" and individually and
collectively, jointly and severally, as the "Borrowers"), with reference to the
following:

        WHEREAS, Parent, Borrowers, and the Lender Group are parties to that
certain Loan and Security Agreement, dated as of May 13, 2004, as amended by
that certain Amendment Number One to Loan and Security Agreement ("Amendment No.
1"), dated as of June 14, 2004, and that certain Amendment Number Two and Waiver
to Loan and Security Agreement, dated as of June 14, 2005 ("Amendment No. 2")
(as further amended, restated, supplemented or otherwise modified from time to
time, the "Loan Agreement");

        WHEREAS, the 747 Financing (as defined in the Amendment No. 2) for the
Designated 747s has been obtained and consists of the acquisition by Ventures
Acquisition of the Designated 747s and the lease by Ventures Acquisition of the
Designated 747s to Evergreen Airlines pursuant to the Ventures Leases;

        WHEREAS, Ventures Acquisition is an Affiliate of Borrowers and the
Ventures Leases are not permitted under Section 7.13 of the Loan Agreement; and

        WHEREAS, Borrowers have requested that the Lender Group consent to the
Ventures Leases and the Lender Group is willing to consent, but only on the
terms and conditions set forth herein and subject to the terms and conditions
set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt mid sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

    1.        Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement,
as amended hereby.

    2.        Consent. Effective as of the Amendment No. 3 Effective Date, the
Agent and the Required Lenders hereby consent to the 747 Financing so long as
such financing is in accordance with the terms of the 747 Financing Documents as
of the date hereof

    3.        Amendments to Loan Agreement and Schedules to Loan Agreement.

  (a)        Section 1.1) of the Loan Agreement is hereby amended by adding the
following definitions in their proper alphabetical order:

1



--------------------------------------------------------------------------------

        ""747 Financing" means the financing of the Designated 747s pursuant to
the 747 Financing Documents."           ""747 Financing Documents" means (a) the
Aircraft Sale and Purchase Agreement, dated July 1, 2005, between Avion Group hf
d/b/a Air Atlanta Icelandic and Ventures Acquisition, (b) the Ventures Loan
Agreement, (c) the Mortgage and Security Agreement, dated as of July 11, 2005,
by and between Ventures Acquisition, as mortgagor and Landsbanki Íslands HF., as
mortgagee, and (d) the Ventures Leases."             ""Amendment No. 3" means
that certain Amendment Number Three and Consent, dated as of July 11, 2005."    
        ""Amendment No. 3 Effective Date" has the meaning set forth in Amendment
No. 3."             ""Designated 747s" means two 747-230SF airplanes (serial
number 23286, Icelandic registration mark TF-AMF and serial number 23287, German
registration mark D-ABZA)."             ""Smith Stock Pledge Agreement" means a
stock pledge agreement, in form and substance satisfactory to Agent, executed
and delivered by Mr. Delford M. Smith."             ""Ventures Acquisition"
means Ventures Acquisition Company, LLC, a Delaware limited liability company."
            ""Ventures Leases" means those certain Aircraft Leases for the
Designated 747s, dated as of July 11, 2005, by and between Ventures Acquisition,
as lessor, and Evergreen Airlines, as lessee.             ""Ventures Loan
Agreement" means the Loan Agreement, dated as of July 11, 2005, by and between
Ventures Acquisition, as borrower, Holdings, as guarantor, and Landsbanki
Íslands HF., as lender.  

  (b)        Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of "Loan Documents" in its entirety and replacing it with the
following:  

          ""Loan Documents" means this Agreement, the Aircraft Security
Agreement, the Bank Product Agreements, the Borrower Stock Pledge Agreement, the
Cash Management Agreements, the Control Agreements, the Smith Stock Pledge
Agreement, the Disbursement Letter, the Fee Letter, the Finova Consent, the
Guarantor Security Agreement, the Guarantor Stock Pledge Agreement, the
Guaranty, the Intercompany Subordination Agreement, the Intercreditor Agreement,
the Letters of Credit, the Mortgages, the Stock Pledge Agreement, the
Tax/Litigation  

2



--------------------------------------------------------------------------------

  Letter Agreement, the Trademark Security Agreement, any note or notes executed
by a Borrower in connection with this Agreement and payable to a member of the
Lender Group, and any other agreement entered into, now or in the future, by any
Borrower and the Lender Group in connection with this Agreement."  

  (c)        Section 6.3(d) of the Loan Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:  

"(d)        (i) within 21 days of the Amendment No. 3 Effective Date, copies of
Borrowers’ Projections (after giving effect to the transactions contemplated by
the 747 Financing) for the fiscal year ending February 28, 2006 on a month by
month basis in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent, in its Permitted Discretion, certified by
the chief financial officer of Parent as being such officer’s good faith
estimate of the financial performance of Parent and its Subsidiaries during the
period covered thereby and (ii) as soon as available, but in any event within 30
days prior to the start of each of Parent’s fiscal years, copies of Borrowers’
Projections, in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent, in its Permitted Discretion, for the
forthcoming fiscal year, month by month, certified by the chief financial
officer of Parent as being such officer’s good faith estimate of the financial
performance of Parent and its Subsidiaries during the period covered thereby,"


  (d)        Section 7.7(c) of the Loan Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:  

"(c)        Amend, modify or otherwise change its Governing Documents, including
by the filing or modification of any certificate of designation, or any
agreement or arrangement entered into by it with respect to any of its Stock
(including any shareholders’ agreement), or enter into any new agreement with
respect to any of its Stock, (ii) Amend, modify or otherwise change the 747
Financing Documents, (iii) Amend, modify or otherwise change any other Material
Contract, except any such amendments, modifications or changes or any such new
agreements or arrangements pursuant to this paragraph (c) that, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change or are expressly permitted by paragraph (b)."  

  (e)        Section 7.13) of the Loan Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:  

"7.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Borrower except for (a)
transactions that (i) are in the ordinary course of Borrowers'

3



--------------------------------------------------------------------------------

  business, (ii) are upon fair and reasonable terms, (iii) if they involve one
or more payments by Patent, any Borrower or any of their respective Subsidiaries
in excess of $100,000, are fully disclosed to Agent, and (iv) are no less
favorable to Parent, Borrowers or their respective Subsidiaries, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate; (b)
Investments in Affiliates that are Permitted Investments; (c) the transactions
evidenced by the agreements set forth on Schedule 7.13 (but excluding any
amendment, restatement, supplement, or modification thereto), (d) licenses of
intellectual property between or among Borrowers, and (e) so long as no Event of
Default shall have occurred and be continuing, the reimbursement by Evergreen
Airlines of reasonable out-of-pocket transaction costs incurred by Ventures
Acquisition in connection with the 747 Financing and the Ventures Leases and
out-of-pocket expenses incurred by Ventures Acquisition as a result of Evergreen
Airlines’ operation and maintenance of the Designated 747s."

    4.        Agreements Relating to the 747 Financing. Effective as of the
Amendment No. 3 Effective Date, the 747 Financing shall be deemed to have closed
in accordance with Section 4(a) of the Amendment No. 2 and Borrowers shall no
longer be required to comply with the obligation set forth in the last sentence
of Section 4(d) of the Amendment No. 2.

    5.        Conditions Precedent to Amendment. This Amendment shall become
effective (the "Amendment No. 3 Effective Date") only upon satisfaction in full
in the judgment of the Lenders of each of the following conditions:

    (a)        Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.

    (b)        Agent shall have received the Reaffirmation and Consent in the
form of Exhibit A hereto, duly executed by the Guarantors, and the same shall be
in full force and effect.

    (c)        Agent shall have received evidence in form and substance
satisfactory to Agent that the $2,000,000 advance payment previously made with
respect to the Designated 747s shall have been refunded to Borrowers.

    (d)        Agent shall have received the Smith Stock Pledge Agreement, in
form and substance satisfactory to Agent, duly executed by Mr. Delford M. Smith.

    (e)        Agent shall have received the results of lien searches against
Mr. Delford M. Smith from all applicable jurisdictions, which shall evidence
that there are no liens of record against the Stock of Ventures Acquisition.

    (f)        The Lenders shall have received copies of all financing proposals
received by the Borrowers or their Affiliates with respect to the 747 Financing.

4



--------------------------------------------------------------------------------

    (g)        Agent shall have received copies of the 747 Financing Documents,
certified by an officer of Evergreen Airlines as being true and correct.

    (h)        The 747 Financing shall have been consummated in accordance with
the 747 Financing Documents.

    (i)        The representations and warranties herein and in the Loan
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

    (j)        No Default or Event of Default shall have occurred and be
continuing on the date hereof, nor shall result from the consummation of the
transactions contemplated herein.

    (k)        No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force and effect by any
Governmental Authority against any Borrower, any Guarantor, Agent, or any
Lender.

    6.        Covenants. Borrowers hereby covenant and agree that within 14 days
of the date hereof they will deliver to Agent an amendment to financing
statement number 6780854 filed by U.S. Bank National Association with the Oregon
Secretary of State which restates the collateral description in a manner
reasonably satisfactory to Agent and Lenders {the failure to do so constituting
an immediate Event of Default).

    7.        Representations and Warranties.

    (a)        Parent and each Borrower represents and warrants to the Lender
Group that the execution, delivery, and performance of this Amendment and of the
Loan Agreement, as amended hereby, are within its powers, have been duly
authorized by all necessary corporate action, and are not in contravention of
any law, rule, or regulation applicable to it, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or Governmental Authority,
or of the terms of its Governing Documents, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected.

    (b)        This Amendment has been duly executed and delivered by or on
behalf of Parent and each Borrower.

    (c)        This Amendment constitutes a legal, valid and binding obligation
of Parent and each Borrower enforceable against Parent and each Borrower in
accordance with its terms.

    (d)        No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.

    (e)        No action, claim or proceeding is now pending or, to the
knowledge of Parent or any Borrower, threatened against any Parent or any
Borrower, at law, in equity or

5



--------------------------------------------------------------------------------

otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, (i) which challenges Parent’s or
any Borrower’s right, power, or competence to enter into this Amendment or, to
the extent applicable, perform any of its obligations under this Amendment, the
Loan Agreement as amended hereby or any other Loan Document, or the validity or
enforceability of this Amendment, the Loan Agreement as amended hereby or any
other Loan Document or any action taken under this Amendment, the Loan Agreement
as amended hereby or any other Loan Document or (ii) that has a reasonable risk
of being determined adversely to Parent or any Borrower and that, if so
determined, could reasonably be expected to have a Material Adverse Effect after
giving effect to this Amendment.

    (f)        The representations and warranties of Parent and Borrowers
contained in the Loan Agreement and each other Loan Document shall be true and
correct on and as of the Amendment No. 3 Effective Date with the same effect as
if such representations and warranties had been made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct as of such
earlier date.

    8.        Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement and the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

    9.        Release. Each Borrower and each Guarantor hereby waives, releases,
remises and forever discharges each Agent and each Lender, each of their
respective Affiliates, and each of the officers, directors, employees, and
agents of each Lender, the Agent and their respective Affiliates (collectively,
the "Releasees"), from any and all: claims, demands, obligations, liabilities,
causes of action, damages, losses, costs and expenses of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, matured or unmatured, fixed or contingent, which any Borrower or
any Guarantor ever had from the beginning of the world, now has or might
hereafter have against any such Releasee which relates, directly or indirectly
to the Loan Agreement, any other Loan Document or to any acts or omissions of
any such Releasee. As to each and every claim released hereunder, each Borrower
and each Guarantor hereby represents that it has received the advice of legal
counsel with regard to The releases contained herein, and having been so
advised, each of them specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of California which provides as follows:

          "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR."


        As to each and every claim released hereunder, each Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the stale of New
York and the state of Oregon), if

6



--------------------------------------------------------------------------------

any, pertaining to general releases after having been advised by their legal
counsel with respect thereto.

    10.        Counterpart Execution. This Amendment may be executed in any
number of counterparts, all of which when taken together shall constitute one
and the same instrument, and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of this Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability and binding effect of this Amendment.

    11.        Effect on Loan Documents.

    (a)        The Loan Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Loan Agreement or any other Loan
Document. The waivers, consents and modifications herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Loan Documents and shall not operate as a consent to any further or
other matter under the Loan Documents.

    (b)        Upon and after the effectiveness of this Amendment, each
reference in the Loan Agreement to "this Agreement", "hereunder", "herein",
"hereof" or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to "the Loan Agreement", "thereunder",
"therein", "thereof" or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby.

    (c)        To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Loan Agreement, after giving effect to this Amendment, such terms and conditions
are hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

    (d)        This Amendment is a Loan Document.

    12.        Entire Agreement. This Amendment embodies the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

[Signature Pages Follow]

7



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

EVERGREEN INTERNATIONAL AVIATION, INC.,
an Oregon corporation   By: /s/ John A. Irwin Title: Chief Financial Officer  

EVERGREEN INTERNATIONAL AIRLINES, INC.,
an Oregon corporation   By: /s/ John A. Irwin Title: Treasurer   SYS-TEMS
LOGISTIX, INC.,
a Delaware corporation.   By: /s/ John A. Irwin Title: Treasurer   EVERGREEN AIR
CENTER, INC,
an Oregon corporation   By: /s/ Gwenna R. Wootress Title: Secretary   EVERGREEN
HELICOPTERS, INC.,
an Oregon corporation.   By: /s/ John A. Irwin Title: Treasurer   EVERGREEN
AIRCRAFT SALES AND LEASING CO.,
a Nevada corporation.   By: /s/ John A. Irwin Title: Treasurer    

Signature Page to
Amendment Number Three and Consent



--------------------------------------------------------------------------------

  EVERGREEN AVIATION GROUND LOGISTICS ENTERPRISE, INC.,
a Delaware corporation.   By: /s/ John A. Irwin Title: Treasurer EVERGREEN
HELICOPTERS INTERNATIONAL, INC.,
a Texas corporation   By: /s/ John A. Irwin Title: Treasurer   EVERGREEN EQUITY,
INC.,
a Nevada corporation   By: /s/ John A. Irwin Title: Treasurer   EVERGREEN
HELICOPTERS OF ALASKA, INC.,
an Alaska corporation   By: /s/ John A. Irwin Title: Treasurer   WELLS FARGO
FOOTHILL, INC.,
a California corporation, as Agent and as a Lender   By: /s/ Thomas Forbath
Title: VP/Senior Account Executive   ABLECO FINANCE, LLC,
a Delaware limited liability company,
on behalf of itself and its affiliate assigns,
as a Lender   By: /s/ Kevin Genda Title: Senior Vice President  

Signature Page to
Amendment Number Three and Consent



--------------------------------------------------------------------------------


EXHIBIT A

REAFFIRMATION AND CONSENT

Dated as of July11 2005

        Reference hereby is made to that certain Amendment Number Three and
Consent, dated as of the date hereof (the "Amendment"), among the lenders
signatory thereto (the "Lenders"), WELLS FARGO FOOTHILL, INC., as arranger and
administrative agent for the Lenders ("Agent"), and EVERGREEN INTERNATIONAL
AVIATION, INC., an Oregon corporation ("Parent"), and each of Parent’s
Subsidiaries identified on the signature pages thereof (such Subsidiaries are
referred to hereinafter each individually as a "Borrower" and individually and
collectively, jointly and severally, as the "Borrowers"). Capitalized terms used
herein shall have the meanings ascribed to them in that certain Loan and
Security Agreement, dated as of May 13, 2004 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Loan Agreement"),
among Borrowers, Agent, and the Lenders. Each of the undersigned hereby (a)
represents and warrants that the execution and delivery of this Reaffirmation
and Consent are within its corporate powers, have been duly authorized by all
necessary action, and are not in contravention of any law, rule, or regulation
applicable to it, or any order, judgment, decree, writ, injunction, or award of
any arbitrator, court, or Governmental Authority, or of the terms of its
Governing Documents, or of any contract or undertaking to which it is a party or
by which any of its properties may be bound or affected, (b) consents to the
amendment of the Loan Agreement set forth in the Amendment and any waivers
granted therein; (c) acknowledges and reaffirms all obligations owing by it to
the Lender Group under any Loan Document to which it is a party; (d) agrees that
each Loan Document to which it is a party is and shall remain in full force and
effect, and (e) ratifies and confirms its consent to any previous amendments of
the Loan Agreement and any previous waivers granted with respect to the Loan
Agreement. Although each of the undersigned have been informed of the matters
set forth herein and have acknowledged and agreed to same, each of the
undersigned understands that the Lender Group shall have no obligation to inform
the undersigned of such matters in the future or to seek the undersigned’s
acknowledgement or agreement to future amendments, waivers, or modifications,
and nothing herein shall create such a duty. Each of the undersigned agrees that
it is subject to and bound by the Release contained in Section 7 of the
Amendment.

        Notwithstanding anything contained herein to the contrary, (a) this
Reaffirmation and Consent is executed and delivered by Wilmington Trust Company,
not individually or personally but solely as Owner Trustee (the "Owner
Trustee"), under the Trust Agreement in the exercise of the powers and authority
conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Owner Trustee is made and intended not as personal representations, undertakings
and agreements by Wilmington Trust Company but is made and intended for the
purpose for binding only the Trust Estate (as defined in the Trust Agreement)
and (c) under no circumstances shall Wilmington Trust Company be personally
liable for the payment of any indebtedness or expenses of the Owner Trustee or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by the Owner Trustee under this Reaffirmation and
Consent or the other related documents.

C-I



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and
Consent as of the date first set forth above.

EVERGREEN HOLDINGS, INC.,
an Oregon corporation   By: /s/ John A. Irwin Title: Chief Financial Officer  

EVERGREEN INTERNATIONAL AVIATION, INC.,
an Oregon corporation   By: /s/ John A. Irwin Title: Chief Financial Officer  
WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as the owner trustee of The 1986 Trust
  By: /s/ Tira L. Johnson Title: Financial Services Officer  

[Signature Page to Reaffirmation
and Consent]